Citation Nr: 0905379	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-21 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to an initial compensable rating prior to 
July 28, 2007, for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent beginning July 28, 2007, for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 
to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation effective May 13, 2005.  

In May 2008 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in St. 
Petersburg, Florida.  The transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The Veteran's hearing loss disability was manifested by 
at most Level I hearing in each ear prior to July 28, 2007.  

2.  The Veteran's hearing loss disability has been manifested 
by at most Level III hearing in the right ear and Level IV 
hearing in the left ear since July 28, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to 
July 28, 2007, for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.85-4.87, Diagnostic Code 6100 (2008). 

1.  The criteria for an initial disability rating in excess 
of 10 percent beginning July 28, 2007, for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.85-4.87, Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in September 2005 the Veteran was 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation effective May 13, 2005.  
The Veteran appealed for a compensable rating.  In a rating 
decision dated in August 2007 the evaluation for the 
Veteran's service-connected bilateral hearing loss was 
increased from 0 to 10 percent effective July 28, 2007.  The 
Veteran continues to press for a higher rating.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  Following an initial 
award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  38 C.F.R. § 4.85.  
The vertical columns in Table VI represent nine categories of 
decibel loss based on the puretone audiometry test.  The 
Roman numeral designation is located at the point where the 
percentage of speech discrimination and puretone threshold 
average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

In September 2005 the Veteran was accorded a compensation and 
pension (C&P) audiology examination.  During the examination 
he complained of trouble hearing, and said that his greatest 
difficulties included discerning speech in noise; reception 
over the telephone; hearing in non face-to-face situations; 
and hearing in social settings.  He also reported that others 
complained that he set the television volume too high.  

Otoscopy revealed clear canals with normally appearing 
tympanic membranes bilaterally.  Immittance yielded Type A 
tympanograms for both ears.  Audiology testing found 
moderately severe sensorineural hearing loss in the right 
ear, and moderate sensorineural hearing loss in the left ear.  
Specific results were as follows:

Hertz
100
0
200
0
300
0
400
0
Right 
ear
40
70
60
50
AVG:  
55
Left 
ear
30
60
65
50
AVG:  
51

Speech recognition scores were 92 percent for the right ear 
and 94 percent for the left ear.  These findings correspond 
to Level I hearing in each ear, which equates to a 
noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  
Evaluation under the provisions of 38 C.F.R. § 4.86 is not 
warranted as the criteria for an exceptional rating are not 
shown.  There is consequently no basis for a compensable 
rating prior to July 28, 2007.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (hearing evaluations are performed 
by mechanically applying the rating criteria to certified 
test results).  

The Board notes that the C&P hearing examination worksheets 
were revised during the appeal period to include the effect 
of the Veteran's hearing loss disability on occupational 
functioning and daily activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2007); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007).

Although the 2005 examination was done prior to the revision 
of the hearing examination worksheet, the Board notes that 
the examiner discussed with the Veteran the effects of the 
Veteran's hearing loss disability on his occupational 
functioning and daily activities, and duly documented the 
Veteran's disclosures in her report of examination.  The 
Board therefore finds the results of the September 2005 
examination, which was based on personal examination of the 
Veteran; testing with state of the art equipment; and review 
of the claims file; and which included a description of the 
effect of the Veteran's hearing loss disability on his 
occupational functioning and daily activities, to be 
sufficient for rating purposes.  See Owens v. Brown, 7 Vet. 
App. 429 (1995) (it is the Board's fundamental responsibility 
to evaluate the probative value of all medical and lay 
evidence).  Accordingly, the Board finds that the criteria 
for a compensable rating are not met at any time prior to 
July 28, 2007.  See Fenderson, 12 Vet. App. 119, 126; 38 
C.F.R. § 3.400(b)(ii)(B)(2)(i).  The evidence also belies a 
rating in excess of 10 percent beginning July 28, 2007.  

In July 2007 the Veteran was accorded another C&P audiology 
examination.  During the examination he reported that his 
greatest hearing difficulty was with conversation, cell phone 
use, and television.  He further reported that his overall 
general health was good, and denied any 
disequilibrium/vertigo.  

Otoscopy revealed clear canals with normally appearing 
tympanic membranes bilaterally, and tympanometry found normal 
middle ear functioning.  Audiology testing found moderate to 
severe bilateral sensorineural hearing loss.  Specific 
results were as follows:

Hertz
100
0
200
0
300
0
400
0
Right 
ear
40
75
70
70
AVG:  
64
Left 
ear
45
75
70
70
AVG:  
65

Speech recognition scores were 84 percent for the right ear 
and 80 percent for the left ear.  These findings correspond 
to Level III hearing in the right ear, and Level IV hearing 
in the left ear, which equates to a rating of 10 percent.  
38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the 
provisions of 38 C.F.R. § 4.86 is not warranted as the 
criteria for an exceptional rating are not shown.  As such 
there is no basis to establish a rating higher than 10 
percent.  See Lendenmann, 3 Vet. App. 345, 349.  Accordingly, 
the Veteran's appeal for a rating in excess of 10 percent 
beginning July 28, 2007, must be denied.  

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's hearing loss has resulted in marked interference 
with his earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
it has necessitated frequent periods of hospitalization.  The 
Board therefore finds that the impairment resulting from the 
Veteran's hearing loss is appropriately compensated by the 
currently assigned schedular ratings.  Referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In this case the Veteran's request for an increased rating 
stems from the initial grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated; additional notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since the 
appeal concerns an initial rating, notice in accordance with 
Vazquez is not warranted.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Regarding the duty to assist, service treatment records have 
been associated with the claims file.  The Veteran has also 
been accorded multiple C&P examinations; the report of which 
are of record.  He also testified before the undersigned 
Veterans Law Judge regarding his hearing loss disability, and 
there is no indication that additional evidence is available 
and not associated with the claims file.  The Board is thus 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An initial compensable rating prior to July 28, 2007, for 
bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent 
beginning July 28, 2007, for bilateral hearing loss is 
denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


